        Case 1:21-cv-04738-DLC Document 28-1 Filed 09/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NITETEK LICENSING LLC,                        :
                  Plaintiff,                   :
                                               :
                     v.                        :      CIVIL ACTION NO. 1:21-cv-04738 DLC
                                               :
 EVBOX NORTH AMERICA INC.,                     :   ORDER FOR ADMISSION
                                               :
                               Defendant.      :       PRO HAC VICE
                                               :


       The motion of David W. deBruin, for admission to practice Pro Hac Vice in the above

captioned action is granted.

       Applicant has declared that he is a member in good standing of the bars of the states of

Delaware, Pennsylvania and New Jersey; and that his contact information is as follows:

       Applicant’s Name: David W. deBruin
       Firm Name: Gawthrop Greenwood PC
       Address: 3711 Kennett Pike, Suite 100
       City/State/Zip: Wilmington, DE 19807
       Telephone/Fax: 302-777-5353 / 302-777-5299
Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel for
Nitetek Licensing LLC in the above entitled action;
       IT IS HEREBY ORDERED that Applicant is admitted to practice Pro Hac Vice in the
above captioned case in the United States District Court for the Southern District of New York.
All attorneys appearing before this Court are subject to the Local Rules of this Court, including
the Rules governing discipline of attorneys.




Dated:_________________________                       ___________________________________
                                                         United States District/Magistrate Judge
